Citation Nr: 0700951	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected status post avulsion fracture distal 
fibula, left ankle.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for status post avulsion 
fracture of the distal fibula of the left ankle, and assigned 
a 10 percent disability evaluation under Diagnostic Code (DC) 
5271, effective October 2003.

In a September 2004 Statement of the Case (mailed in October 
2004), the RO increased the veteran's disability evaluation 
for the service-connected left ankle disability to 20 percent 
under DC 5299-5262, effective October 2003.  The veteran was 
advised of the grant of the increased rating in October 2004, 
and he did not withdraw his appeal.  In AB v. Brown, 6 Vet. 
App. 35 (1993), the U.S. Court of Appeals for Veterans Claims 
held that, on a claim for an original or increased rating, 
the veteran will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy, even if partially 
granted, where less than the maximum benefit available is 
awarded.  Thus, this appeal continues.

In March 2006, the Board remanded this claim for the veteran 
to be afforded a Travel Board hearing as requested.  In June 
2006, the RO sent the veteran a letter requesting he indicate 
whether he still wanted a Travel Board hearing, to which he 
responded later that month that he wanted to withdraw his 
request for a hearing.  Despite his response, the veteran was 
scheduled for a Travel Board hearing in August 2006.  In 
August 2006, the veteran again indicated he wanted to 
withdraw his request for a hearing.  The Board then finds the 
veteran has been provided all due process with respect to his 
right to a hearing.  


FINDING OF FACT

The competent and probative evidence of record shows that the 
veteran's service-connected status post avulsion fracture 
distal fibula, left ankle, is characterized by limited motion 
with pain and tenderness, objectively shown as dorsiflexion 
to 10 degrees and plantar flexion to 40 degrees.  The 
evidence also shows the veteran has moderate subtalar 
degenerative joint disease within the left hind foot, and 
mild tibial-talar degenerative joint disease.  




CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
20 percent for service-connected status post avulsion 
fracture distal fibula, left ankle, are not met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40-4.42, 
4.45, 4.71(a), Diagnostic Code 5003, 5299-5262 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In December 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
for service connection and its duty to assist him in 
substantiating his claim under the VCAA.  The December 2003 
letter informed the veteran that VA would assist him in 
obtaining evidence necessary to support his claim, including 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disability and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also advised that he should 
send information describing any additional evidence or the 
evidence itself, including any medical reports he has.  This 
effectively informed him that he should provide any evidence 
in his possession that pertains to his claim.  

The Board finds that the content of the notice provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was provided an opportunity at that 
time to submit additional evidence.  Subsequently, the 
October 2004 SOC, and the February 2005 and July 2006 SSOCs, 
were issued, each of which provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition to the foregoing, the Board notes that the VA 
General Counsel has held that, when a claimant raises a new 
"downstream" issue, or claim, in a notice of disagreement, 
the VCAA does not require VA to provide new notice under 
section 5103 so long as it addresses the new issue in an SOC, 
and provided that it gave a section 5103 notice in 
conjunction with the initial claim.  VAOPGCPREC 8-03.  An 
initial VCAA notice was provided to the veteran in December 
2003, in conjunction with his claim for service connection 
for a lung disability and prior to the June 2004 rating 
decision that granted service connection.  The veteran 
appealed the rating assigned, and his disagreement with the 
rating assigned is a "downstream" issue.  For this reason 
as well, further VCAA notice is not required.

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board concludes that all 
required notice has been given to the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection for status post avulsion fracture distal 
fibula, left ankle, was established in June 2004, and the RO 
assigned a 10 percent disability evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2004).  At that time, the RO 
considered service medical records which showed the veteran 
suffered a left ankle fracture during service.  Also 
considered was a May 2004 VA examination report which 
reflects the veteran demonstrated dorsiflexion to 10 degrees 
and plantar flexion to 40 degrees with pain on motion.  

In September 2004, the RO increased the veteran's disability 
evaluation for service-connected left ankle disability to 20 
percent under DC 5299-5262.  At that time, the RO considered 
a September 2004 VA treatment record which disclosed the 
veteran had adequate plantar flexion but was unable to 
demonstrate active flexion because his ankle was too sore.  

As noted, the veteran's service-connected left ankle 
disability is rated 20 percent disabling under DC 5299-5262.  
The veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned DC 5299-5262 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2006).  The RO determined that the most 
closely analogous diagnostic code is DC 5262, for impairment 
of the tibia and fibula.  

Under DC 5262, a 20 percent rating is warranted for malunion 
of the tibia and fibula with moderate knee disability; a 30 
percent rating is warranted for malunion with marked 
disability; and a 40 percent rating is warranted for nonunion 
of the tibia and fibula with loose motion and requiring a 
brace.  The Board observes that the words "moderate" and 
"marked" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. §§ 4.2, 4.6 (2006).  

In evaluating the veteran's claim, the Board initially notes 
that, in increasing the veteran's disability evaluation to 20 
percent, the RO determined the veteran's service-connected 
disability was equivalent to malunion of the tibia and fibula 
with moderate ankle disability as his left ankle disability 
was manifested by pain and loss of active dorsiflexion.  
Therefore, in order to warrant an increased evaluation under 
DC 5262, the evidence must show the veteran's left ankle 
disability is equivalent to malunion of the tibia and fibula 
with a marked ankle disability or that there is nonunion of 
the tibia and fibula with loose motion and requiring a brace.  

Review of the evidence reveals the veteran's service-
connected left ankle disability is manifested by limited 
range of motion with pain and tenderness.  At the May 2004 VA 
examination, the veteran demonstrated dorsiflexion to 10 
degrees and plantar flexion to 40 degrees with pain and 
tenderness on motion.  X-rays of his left ankle showed no 
definite bony or joint abnormality.  Additional medical 
evidence included in the record consistently shows the 
veteran has limited motion but the evidence does not give the 
degree to which his dorsiflexion and plantar flexion are 
limited.  A September 2004 VA treatment record reflects the 
veteran had "adequate" plantar flexion, but was unable to 
demonstrate active dorsiflexion because his left ankle was 
too sore.  The examining physician also noted the veteran was 
unable to demonstrate passive subtalar range of motion and 
that he had a subtalar joint problem.  In October 2004, the 
veteran was given an AFO (prosthetic device), cane, and 
nonsteroidal anti-inflammatory drugs (NSAIDs).  In November 
2004, a CT scan of the veteran's left ankle revealed moderate 
subtalar degenerative joint disease within the left hind foot 
and mild tibial-talar degenerative joint disease.  A 
September 2005 VA treatment record reflects the veteran had 
"limited" plantar flexion and extension (dorsiflexion) and 
that his subtalar was tender on examination.  

Based on the foregoing, and after carefully reviewing the 
evidence of record, the Board finds the evidence does not 
describe or show the veteran's service-connected left ankle 
disability is equivalent to malunion of the tibia and fibula 
with a marked ankle disability to warrant an increased 
evaluation.  In this context, the Board notes the veteran had 
no more than moderate limitation of motion at the May 2004 VA 
examination as he demonstrated dorsiflexion to 10 degrees and 
plantar flexion to 40 degrees.  The Board notes that normal 
dorsiflexion of the ankle is zero to 20 degrees and normal 
plantar flexion (extension) is zero to 45 degrees.  See 
38 C.F.R. § 4.71a, Plate II (2006).  He was unable to 
demonstrate active dorsiflexion at a September 2004 VA 
orthopedics consult because his ankle was sore; however, the 
Board finds this was not a permanent condition as a 
subsequent treatment record, dated in August 2005, reflects 
the veteran had limited plantar flexion and extension 
(dorsiflexion).  In this regard, the Board finds probative 
that the examining physician did not report the veteran was 
lacking plantar flexion or dorsiflexion.  In evaluating the 
ultimate merit of this claim, the Board also finds probative 
that the September 2004 VA treatment record reflects the 
veteran was managing okay with his AFO, cane, and NSAIDs and 
that his pain was controlled.  

In sum, the Board finds there is no competent evidence of 
record showing the veteran's range of motion has decreased 
substantially or that the pathology associated with his 
service-connected left ankle disability has increased in 
severity to warrant an increased evaluation.  In addition, 
there is no evidence showing the veteran has nonunion of the 
tibia and fibula which requires a brace and is manifested by 
loose motion.  The Board does note the veteran was prescribed 
a prosthetic device for his left ankle; however, there is no 
evidence the veteran's left ankle disability is manifested by 
loose motion.  Therefore, based upon the medical evidence of 
record, the Board concludes the veteran's left ankle 
disability more nearly approximates a moderate ankle 
disability and does not warrant higher than a 20 percent 
disability evaluation under DC 5262.  

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated his service-
connected disability under all other appropriate diagnostic 
codes.  Under the criteria of DC 5270, a 40 percent rating is 
warranted where there is ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.  The Board notes that ankylosis is the 
immobility or consolidation of a joint; however, the veteran 
has never demonstrated or been diagnosed with ankylosis of 
the ankle as contemplated in the rating criteria.  In 
addition, there is no evidence showing he has an abduction, 
adduction, inversion, or eversion deformity.  Therefore, the 
veteran's disability does not warrant a higher rating under 
DC 5270.  The Board also notes that DCs 5272 to 5264 are not 
for application in this case because the highest ratings 
available under those codes are 20 percent, and therefore, 
would not provide the veteran with a higher disability 
evaluation.  

The Board has also considered the veteran's left ankle 
disability under DC 5003, for degenerative arthritis, as a 
November 2004 CT scan revealed moderate subtalar degenerative 
joint disease and mild tibial-talar degenerative joint 
disease.  Under DC 5003, degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
disability rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, 
and a 10 percent disability rating is warranted with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Applying the legal criteria above, 
the Board finds a separate disability rating for arthritis is 
not warranted in this case because the veteran's limitation 
of motion would be compensable under DC 5271, as we have 
determined he has a moderate ankle disability.  In addition, 
the Board notes the veteran's limited motion and complaints 
of painful motion are contemplated in the 20 percent 
evaluation currently assigned.  DC 5003 does not otherwise 
assist the veteran in obtaining a higher disability 
evaluation and is, therefore, not for application in this 
case.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain. 38 C.F.R. § 4.40.  As 
noted above, the veteran has consistently complained of pain 
and tenderness with movement and use of his left ankle.  In 
addition, the examiner who conducted the May 2004 VA 
examination opined the veteran had an additional 5 degrees of 
limitation of motion because of pain, weakness, fatigue, and 
incoordination during flare-ups and with repetitive use.  
While the May 2004 VA examiner estimated an additional 5 
degrees of functional loss, the Board finds any additional 
functional impairment is contemplated in the disability 
rating currently assigned, as the veteran's pain and limited 
motion were considered in assigning the 20 percent currently 
assigned.  See 38 C.F.R. § 4.56(c).  Therefore, an increased 
evaluation is not warranted based on application of 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca, supra.  


Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected left ankle 
disability, as the Court indicated can be done in this type 
of case.  However, upon reviewing the longitudinal record in 
this case, it finds that, at no time since the filing of the 
veteran's claim for service connection, in October 2003, has 
his left ankle disability been more disabling than as 
currently rated under this decision.  In making the above 
determination, the Board does not doubt the severity of the 
veteran's left ankle disability or the effect it has on his 
daily activities; however, the evidence does not support the 
grant of an evaluation in excess of 20 percent.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an initial 
evaluation in excess of 20 percent for service-connected 
status post avulsion fracture distal fibula, left ankle, and 
the benefit-of-the-doubt is not for application.  See 
Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected status post avulsion fracture distal 
fibula, left ankle, is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


